Case 3:17-cv-01104-VLB Document 82-87 Filed 05/15/19 Page 1 of 6




                  Exhibit 87
                      Case 3:17-cv-01104-VLB Document 82-87 Filed 05/15/19 Page 2 of 6
 Yale University Mail - Letter soliciting materials for tenure review                                                                  5/2/15, 11 :28 AM




   Letter soliciting materials for tenure review
   I me:s;:,,,[Jc;

  Rolena Adorno <rolena.adorno@yale.edu>                                                                               Mon, Mar 30, 2015 at 4:26 PM
  To: Susan Byrne <susan.byrne@yale.edu>
  Cc: FAS Dean <fas.dean@yale.edu>, John R Mangan Jr <john.mangan@yale.edu>

     Dear Sue,

     Please find attached the letter requesting materials for your tenure review.

     Many regards,

     Rolena




      ~     Letter soliciting materials.pdf
            362K




https://mail .goog le .com/mail/? ui=2&ik=0631 25d555&view=pt&cat=ten ure&search =cat&th=1 4c6c5d 7Q8gbfd52&sim I= 14c6c5d7089 bfd52       Page 1 of 1




                                                                                                                           BYRNE019245
        Case 3:17-cv-01104-VLB Document 82-87 Filed 05/15/19 Page 3 of 6


.Yale Department ofSpanish & Portuguese
                                                                                       POBox208204
                                                                                       New Haven CT 06520-8204
                                                                                       T 203 432-1151
                                                                                       F 203 432-1178
                                                                                       span-port.yale.edu
                                                                                       courier
                                                                                       82-90 Wall Street
                                                                                       New Haven CT 06511
     March 30, 2015

     Professor Susan Byrne
     Department of Spanish and Portuguese Yale University
     Campus

     Dear Sue,

     Because on July 1,2015,you will be entering the penultimate year (2015-16) of your appointment
     as Associate Professor on Term, university procedures require that the department undertake a
     thorough review of your research, teaching, and service to the department and university. This
     review will be carried out for the purpose of arriving at an informed recommendation concerning
     your promotion to the rank of Associate Professor with Tenure. The process will include our
     solicitation of formal evaluations of your scholarship from outside. experts in your field, which will
     help us make the departmental recommendation.                                                      ·

    To proceed with this process, I ask you to provide as preliminary materials, by April 15, 2015,
    (1) your curriculum vitae, (2) A list of no more than three or four leading scholars in your field
    to whom we might consider writing, and (3) brief descriptions of: (a) your forthcoming Ficino
    book and (b) the publications you have produced since your promotion to Associate Professor on
    Term.

    Beyond that, I ask you please to provide, by August 18, 2015:

    An updated,   detailed academic CV.

    A chronological list of all the courses you have taught at Yale and their enrollments.
    Administrative staff members in departments and programs have access in FIS (which will be
    replaced by Workday) to obtain summary reports with this information, and they can provide it
    to you.

    A comprehensive list of your additional teaching, advising and other contributions at Yale (e.g.,
    advising/evaluation of dissertations, qualifying exams, senior essays; direction of student
    productions; formal and informal mentoring; organizing of academic reading groups; advising
    of student academic organizations; service on departmental and university committees).

    A list of any awards, prizes, and other types of special recognition you have received.

    A comprehensive list of your other professional service activities (editorial boards, conference
    organizing, ·1eadership in professional organizations, etc.




                                                                                           BYRNE019246
    Case 3:17-cv-01104-VLB Document 82-87 Filed 05/15/19 Page 4 of 6




 The FAS dean and the chair of the Humanities Area Committee work with the chair of the
 appointing department and the departmental review committee to choose experts in the
 candidate's field to serve as external reviewers.

 The candidate submits final materials for review. (These are the materials we are soliciting with
 this letter.)

 External reviewers receive copies of these materials, and are instructed to assess whether the
 candidate "stands in competition with the foremost leaders in their fields in the world "They
 are asked to make explicit comparisons between the candidate and a list of three or more
 leading tenured professors in their discipline.        '

The requirement is a minimum of seven letters from external referees who. have an "arms-
length" relationship to the candidate (that is, those who have not served as the candidate's
teachers, mentors, or research collaborators, or have a conflict of interest). At least three of the
letters must come from referees who have not previously evaluated the candidate for an
appointment or promotion at Yale.               ·                     ·

Department faculty members review the file (including written work by the candidate and
outside letters) and vote on the promotion.              ·

If the departmental vote is positive, the chair presents the case.to the Humanities Tenure and
Appointments Committee (TAC), which also undertakes the review of the written work and
outside letters. The committee consists of the Dean of the FAS, six to ten faculty members from
your academic area (the Humanities) and one faculty representative from one of the other
academic areas (Social Sciences, Biological Sciences, or Physical Sciences and Engineering).

If the Humanities Tenure and Appointments Committee approves the case, the promotion
moves on to votes by the Joint Board of Permanent Officers of the Faculty of Arts and Sciences
(which consists of all FAS members holding the rank of full professor) and the Fellows of the
Yale Corporation.

Criteria:

  "A candidate for appointment orpromotion to a tenure position, whether at the rank of
 professor or associate professor, must have attained scholarly or creative distinction of high
 quality as demonstrated by both research and teaching. Consideration for tenure emphasizes
 the impact and continuing promise, at the very highest levels, of the candidate's research and
 scholarship, as well as excellent teaching and engaged University citizenship within and
 beyond a department or program .... Tenured faculty at Yale are expected to stand among the
.foremost leaders in their fields in the world."




                                                                                     BYRNE019247
   Case 3:17-cv-01104-VLB Document 82-87 Filed 05/15/19 Page 5 of 6




A list of colloquia or seminars you have presented

A statement of 500-750 words describing your approach to teaching, advising, and mentoring

A statement of 7 50-1000 words describing your research program and future scholarly plans

Copies of (or links to) those pieces of published research that will b~ included in the review file
as specified in the guidelines for the Humanities: SEE Humanities_scholarship_guidelines_
tenure 2015

Copies of all major materials (e.g., books, book manuscripts, and chapters) that are not
available electronically through Yale's libraries. As specified in the guidelines of the
Humanities Area Committee, these materials will be made available to referees and members
of the Humanities Area Committee on a secure website. They may be used for review by a
designated reader from the Humanities Area Committee or as supplementary· material for all
of the members of the Area Committee.

Any additional materials you would like the department to consider as it proceeds with the
review

As you prepare your materials, please keep in mind the overall timing, process, and criteria for
promotion to Associate Professor with Tenure, as specified below.

Timing:

This review must be conducted no later than the penultimate year of the candidate's
appointment to the non-tenured ranks.

Process:

The candidate submits preliminary materials for review (See above).

The department determines whether the review will be for the rank of associate professor
without term (tenured associate) or full professor. The practice in the Department of Spanish
and Portuguese is to promote to the rank of Associate Professor with Tenure.

Please note that "Criteria/or promotion to associate professor with tenure orpromqtion to full
professor differ in degree, rather than in kind Tenured associate professors are expected to
have shown evidence ofexceptional accomplishments and future promise that makes the
sponsoring department confident that within five years they will merit promotion at Yale to
the rank offull professor. "




                                                                                   BYRNE019248
      Case 3:17-cv-01104-VLB Document 82-87 Filed 05/15/19 Page 6 of 6




If you have questions about any of these matters, please consult with the FAS Dean's Office.

Sincerely,


~
Rolena Adorno
Sterling Professor of Spanish
Chair, Department of Spanish and Portuguese

cc:

Professor Tamar Gendler, Dean of'.the Faculty of Arts and Sciences

Professor Amy Hungerford, Chair of the Humanities Advisory Committee and Divisional
Director for the Humanities




                                                                               BYRNE019249
